Citation Nr: 1611622	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial increased disability rating for the Veteran's chronic thoracolumbar strain and compression fractures, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for the Veteran's chronic thoracolumbar strain and compression fractures (thoracolumbar spine disability) and assigned a rating of 20 percent, effective April 5, 2005.

In January 2015, the Board remanded the Veteran's claim for further development. The requested actions were taken, and the case has since been returned to the Board for adjudication.

As noted in the Board's remand, although the Veteran initially requested a Board hearing, he has since withdrawn his request.  Given the Veteran's March 2011 statement withdrawing his request for a Board hearing, his request for a Board hearing is deemed withdrawn pursuant to 38 C.F.R. § 20.704(e) (2015).

In addition to the instant claim of entitlement to an increased rating for the Veteran's thoracolumbar spine disability, the matters on appeal originally included entitlement to service connection for chronic nerve damage and chronic pain.  In a July 2015 rating decision, the RO granted service connection for nerve damage and chronic pain, to include radiculopathy of the right lower extremity, which constitutes a full grant of that issue; therefore, it no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   The record does not reflect that the Veteran has disagreed with the either the initial disability evaluation or effective date assigned.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system include a Veterans Claims Assistance Act letter dated in March 2006 and VA treatment records obtained in September 2014, including records from the Portland VA Medical Center (VAMC) dated from December 2009 to April 2014, the White City VAMC dated from October 2005 to August 2014, the Roseburg VAMC dated from December 2008 to April 2013, and the Boise VAMC dated from July 2014 to August 2014.  All other documents on the Virtual VA paperless claims processing system are either duplicative or not pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to May 21, 2007, the Veteran's chronic thoracolumbar strain and compression fractures has not been manifested by forward thoracolumbar flexion to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 months period.

2.  Beginning May 21, 2007, the Veteran's chronic thoracolumbar stain and compression fractures has been manifested by symptomatology that more closely resembles forward thoracolumbar flexion to 30 degrees or less; there is no evidence of unfavorable ankyloses or incapacitating episodes having a total duration of at least 6 weeks during the any 12 month period.  


CONCLUSIONS OF LAW

1.  Prior to May 21, 2007, the criteria for an initial rating higher than 20 percent for the Veteran's chronic thoracolumbar strain and compression fractures have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237, 5243 (2015).

2.  Beginning May 21, 2007, the criteria for a 40 percent rating, but no higher, for the Veteran's chronic thoracolumbar strain and compression fractures have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in January 2015 for additional development.  In pertinent part, the AOJ was instructed to schedule the Veteran for a contemporaneous VA examination to ascertain the current severity of his thoracolumbar spine disability.  In July 2015, the Veteran was afforded a VA back examination that complied with the Board's January 2015 remand order.  The AOJ subsequently readjudicated the Veteran's claims in a July 2015 Supplemental Statement of the Case (SSOC).  Thus, the AOJ has complied with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

In a claim for an increased disability rating, the VCAA notice requirements include the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (interpreting § 5103(a) as requiring generic claim-specific notice but not veteran-specific notice as to the effect on daily life or as to the assigned or cross-referenced Diagnostic Code under which the disability is rated).

In general, the VA must provide VCAA notice before the RO's initial unfavorable adjudication.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  But see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (providing that defects in VCAA notice may be cured by later notice and readjudication of the claim).

The RO provided pre-adjudication VCAA notice by letters dated in March 2006.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice as no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is no longer applicable in the Veteran's claim for a higher initial rating.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that pursuant to Dunlap, where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

The Veteran was afforded VA examinations in April 2006, September 2008, May 2009, and July 2015.  The Board has carefully reviewed the VA examination reports and finds that the examinations, taken as a whole along with other medical evidence of record, are adequate for rating purposes. Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, further medical examination is not required.  See 38 C.F.R. § 3.326.

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

III.  Increased Rating

A disability rating is determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

The VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

The Veteran's thoracolumbar spine disability is currently assigned a 20 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.  Hyphenated diagnostic codes apply when a rating under one code requires the use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5235 is based on vertebral fracture or dislocation, and Diagnostic Code 5237 pertains to lumbosacral strain.

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

If Diagnostic Code 5243, which applies to intervertebral disc syndrome, is applicable, intervertebral disc syndrome should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS Formula.  A 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

	Factual Background

The Veteran is seeking an initial rating in excess of 20 percent for his service-connected thoracolumbar spine disability.

In a January 2006 private family practice treatment record, Dr. A.S. noted that the Veteran had been experiencing chronic low and middle back pain for approximately a year and a half.  Dr. A.S.'s assessments included thoracic pain, lumbar pain, and possible history of compression fracture.  Findings in a private X-ray report of the Veteran's thoracic spine dated in January 2006 include mild anterior wedge compression deformity at approximately the T8 vertebra, which appeared to be chronic with no obvious cortical disruption.  The thoracic spine was otherwise unremarkable.  

According to a February 2006 private magnetic resonance imaging (MRI) report of the Veteran's thoracic spine, there was a mild, broad-based posterior disc bulge present at T7-T8, which in conjunction with posterior epidural lipomatosis, was causing mild impression upon the ventral aspect of the Veteran's spinal cord.  There were also mild annular bulges at T8-T9 and T9-T10; however, this did not cause spinal canal stenosis or cord compression.  Mild anterior wedging of the T7, T8, and T9 vertebral bodies was also present, which was consistent with minimal old anterior wedge compression fractures.

At a March 2006 private orthopedic treatment for middle and low back pain, the Veteran ambulated without any difficulty and was in no acute distress.  ROM testing was conducted, and the Veteran's forward flexion was to approximately 60 degrees, his extension was to 10 degrees with pain, his right lateral flexion was to approximately 40 degrees with minimal pain, and his left lateral flexion was to 45 degrees with mild pain.  He had pain on palpation over the paraspinals extending from approximately T7 to T11, with the right side being worse than the left side.  The Veteran also exhibited significant T8, T9, and T10 spinous process pain, bilateral pain over the sacroiliacs, and minimal pain at L4-L5.  His strength was measured as 5/5 throughout the lower extremities.  Family nurse practitioner R.L.'s assessment was middle back pain and vertebral body fractures at T7, T8, and T9.  

According to a May 2006 treatment record from the same provider, the Veteran's middle back pain was approximately the same.  However, he also reported some low back pain, especially right sacroiliac pain that extended down to his leg.  On physical examination, the Veteran's forward flexion was to approximately 80 degrees, his extension was to 20 degrees, and his right and left lateral flexion was to 30 degrees.  The Veteran had full ROM of the hips, knees, and ankles, and his deep tendon reflexes were intact.  His strength was measured as 5/5 throughout.  

At an April 2006 VA examination, the Veteran reported "rather bothersome" pain at his middle and low back, in addition to subjective feelings of weakness and easy fatigability in the back.  The Veteran reported flare-ups with activity that tended to affect his entire back; these flare-ups generally occurred when standing, walking, lifting, laboring, or sitting for prolonged periods.  The Veteran reported that flare-ups occurred most days and that resting for an hour was helpful.  The Veteran did not report any impairment of coordination, and he was not using a brace or a cane.  

On physical examination, the Veteran was able to flex forward and reach the lower tibia.  Percussion of the flex spine was painful at T8.  The Veteran's forward flexion was to 80 degrees, his extension was to 15 degrees, his right and left lateral rotations were to 25 degrees, and his right and left lateral flexion was to 30 degrees.  In a sitting position, the Veteran's rotation improved to 35 degrees, bilaterally.  The Veteran displayed moderate pain with these movements over the full thoracic and lumbar spine.  The alignment of the Veteran's spine was characterized as "quite good," but the examiner noted some increased thoracic roundback posture.  There was midline tenderness at the T8 area.  The low back was not tender, and muscle spasm in the back was mild.  The Veteran's reflexes were normal at the knees and ankles.  Additionally, his extensor muscles and sensation were normal at the lower legs and feet.  Straight leg raising test was easily tolerated to 80 degrees bilaterally.  

The examiner referenced a December 2005 VA radiology report showing fractures at T8 and T9.  Additionally, the examiner noted that X-rays of the thoracic spine in a private radiology report from January 2006 showed the compression of T8.  The examiner stated that a study since then has indicated that there was also some compression of T7 and T9; however, the worst compression was at T8.

With respect to the Veteran's subjective symptoms, the examiner opined that decreasing the flexion of the back by 30 degrees would represent these symptoms.  Additionally, the examiner opined that decreasing flexion of the back by 35 degrees would represent the Veteran's bothersome flare-ups.  The examiner also noted that the Veteran was not utilizing bed rest to treat his back, other than lying down for several hours at times of increased symptoms.  The examiner added that the Veteran was lying down due to flare-ups several times a week.

The examiner opined that the Veteran's thoracic spine disability would render him a poor candidate for heavier types of work.  The examiner maintained that instead, the Veteran required a sedentary position that would allow him to change positions, or stand up occasionally, as needed for comfort.  

Private treatment records from Ventana Wellness dating from December 2006 to April 2007 show that the Veteran received injections for pain at the middle back and right hip.  

An April 4, 2007 private orthopedic treatment record for right leg and abdomen pain includes ROM measurements pertaining to the Veteran's back.  His forward flexion was to 60 degrees, his extension was to 10 degrees, and his right and left lateral flexion was to 40 degrees.  Most of the Veteran's pain appeared to be focused around T9, T10, and T11, just over the paraspinals, particularly on the left side.  The Veteran did exhibit some right-sided paraspinal pain, in addition to pain over the T5, T6, and T7 spinous processes.  The Veteran displayed full ROM of the upper and lower extremities and intact strength of 5/5 throughout his extremities.  His deep tendon reflexes throughout the lower extremities were intact.  Family nurse practitioner F.L. noted that overall, the Veteran appeared to have full range of motion and strength, and he did not appear to have any superficial type of numbness or tingling.  

An April 2007 private MRI report of the Veterans thoracolumbar spine indicated that there were no changes from the comparison MRI dated in February 2006.  A May 2007 private MRI report of the Veteran's lumbar spine showed minimal spondylitic changes at the L5-S1 level, which did not contribute to canal or foraminal stenosis.  The remainder of the study was otherwise within normal limits.  

According to an April 23, 2007 private orthopedic treatment record, the Veteran had full ROM of the neck, lumbar spine, hips, knees, and ankles.  His strength was measured as 5/5 throughout.  The Veteran was also diagnosed with T10 radiculopathy based on a nerve conduction study, which explained the Veteran's right-sided numbness and tingling.  

An April 2007 letter from family nurse practitioner R.L. noted that while the Veteran's back condition was not completely debilitating, it did significantly limit his ability to lift heavy objects and perform physical labor; however, the Veteran's condition did not inhibit him from performing "lighter work or office work."  

At a May 2007 private orthopedic treatment, the Veteran reported that his back pain and numbness involving the abdomen and right leg had not changed; he continued to have significant back pain at T7, T8, and T9.  On physical examination, the Veteran's forward flexion was to approximately 30 degrees, his extension was to 10 degrees, and his right and left lateral flexion was to 20 degrees.  He had full ROM of the lower extremities and intact capillary refill, sensation, and pulses.  

A July 2007 private family practice treatment record noted that the Veteran continued to experience persistent middle back pain.  On physical examination, the Veteran displayed tenderness throughout the thoracic region, particularly the lower thoracic area; he also had some lumbosacral discomfort.  The straight leg-raising test was negative, and the Veteran's reflexes were 2+ bilaterally.  Dr. A.S.'s assessment was persistent thoracic pain.  

A VA physical medicine rehabilitation note dated in October 2007 states that the Veteran's back pain was worsened by standing and walking and that the Veteran experienced some relief through the use of a TENS unit, in addition to acupuncture without electronic stimulation.  On physical examination, the Veteran's forward flexion was to 40 degrees, and there was tenderness on the lower thoracic spine.  The Veteran's motor and sensory examinations were normal.  At a December 2007 VA physical medicine rehabilitation, the Veteran's forward flexion was to 40 degrees, and he exhibited tenderness at the lower thoracic spine and muscles.  The Veteran's motor and sensory examinations were normal.  

In a January 2008 statement, the Veteran reported that because of his back disability, he suffered from chronic pain on a daily basis and was no longer able to participate in certain activities, such as playing sports or picking up his daughter.  According to a January 2008 statement from the Veteran's wife, the Veteran had difficulty with certain daily activities, such as getting out bed, dressing himself, bending down to tie his shoes, and picking up their 1-year old daughter.  

At a September 2008 VA examination, the Veteran reported pain involving his entire thoracic and lumbar spine, particularly at the middle back; additionally, there was moderate pain radiating into the buttocks area.  The examiner noted that the Veteran continued to have the subjective symptoms and flare-ups noted in the April 2006 report.  The Veteran reported that his comfort level allowed him to drive for 45 minutes or walk for 30 minutes; however, both activities would worsen his symptoms.  The Veteran was not using a brace or a cane.  

On physical examination, the Veteran was able to rise on his toes and heels, and he was able to flex forward and reach to the tibia.  Percussion of the flexed spine was not painful.  The Veteran's forward flexion was to 70 degrees, his extension was to 10 degrees, his rotation to 10/15 degrees, and his lateral bending was to 25/20 degrees.  In a sitting position, the Veteran's rotation was to 15/20 degrees.  The Veteran exhibited pain over the full ranges of motion.  Additionally, there was some muscle spasm in the back and tenderness over most of the thoracic and lumbar spine.  The alignment of the spine was again characterized as quite good.  Reflexes were normal at the knees and ankles.  Extensor muscles and sensation were normal at the lower legs and feet, and the Veteran easily tolerated straight leg raising to 80 degrees, bilaterally.  According to the examiner, repeat movement testing did not cause flare-ups or loss of ROM.  

With respect to the Veteran's reported subjective symptoms and flare-ups, the examiner provided that decreasing flexion of the back by 65 degrees would represent the various bothersome symptoms.  The examiner also noted that the Veteran's working capacity was diminished by his chronic back problem; however, the Veteran was able to continue his studies by being careful with his activities.  As he was out of bed daily, the Veteran was not utilizing prolonged bed rest.

In a May 2009 VA examination report for the Veteran's back and feet, the examiner noted that the Veteran's medical history and orthopedic symptoms essentially remained the same.  The Veteran continued to report subjective symptoms and flare-ups.  On physical examination, the Veteran was able to rise on his toes and heels, and he was able to flex forward and reach to the tibia.  Percussion of the flexed spine was not painful.  Forward flexion was to 60 degrees, extension was to 10 degrees, right lateral rotation was to 10 degrees, left lateral rotation was to 15 degrees, and lateral bending was to 20 degrees, bilaterally.  In a sitting position, the Veteran's rotation was to 25 degrees bilaterally.  There was moderate back pain over the full ROM, in addition to some muscle spasm in the back.  The examiner noted midline tenderness over the entire thoracic and lumbar spine.  Straight leg raising continued to be easily tolerated to 80 degrees bilaterally.  

Repetitive use did not cause flare-ups or loss of motion.  However, the examiner opined that decreasing flexion of the back by 60 would account for the Veteran's subjective symptoms and flare-ups.  

The examiner noted that the Veteran's working capacity was diminished by his back and feet problems.  Specifically, the Veteran needed to be able to change positions frequently, or lie down occasionally, for comfort.  However, the Veteran was not utilizing bed rest; he was out of bed every day.

At a September 2009 VA physical medicine and rehabilitation consultation, the Veteran complained of chronic middle and low back pain with frequent and severe muscle spasm.  He described the pain as being worse after prolonged standing or sitting, and he reported that lying down, heat, or massage would sometimes improve his symptoms.  On physical examination, the Veteran's forward flexion was measured at 80 percent, with mild end-range tenderness in the lower thoracic and upper lumbar spine regions.  His extension was within normal limits, and he had mildly decreased lateral bending and rotation.  There was moderate tenderness to palpation at T10 and L2-L3.  There was no sacroiliac joint pain.  The Veteran's muscle strength was measured as 5/5 at the hips, knees, ankles, and hallux.  The Veteran's deep tendon reflexes were normal.  

Findings in a November 2009 VA MRI report included mild wedge-shape compression deformities of T7 and T8.  The impressions were mild loss of vertebral body height of T7 and T8, consistent with a history of old compression fractures, which resulted in a slight increase in the kyphotic curve through that level.  There was also some apparent stretching and thinning of the thecal sac with very little cerebrospinal fluid anterior or posterior to the cord; however, no cord signal change was noted.  The study was otherwise unremarkable.  

At a March 2010 VA pain physiatry treatment, the Veteran reported chronic pain throughout his entire back, which interfered with his mood, work, sleep, and relations with people.  Additional symptoms included back muscle spasms, particularly at the middle and lower thoracic spine, which were aggravated by sitting, standing, twisting, bending, lifting, or carrying.  The treatment record notes that while the Veteran assisted with the care of his 3-year-old child, he did not do a lot of lifting or vigorous activity.  On physical examination, the Veteran displayed normal lumbar lordosis and slight increased thoracic kyphosis.  The thoracic spine ROM was without pain.  The treating physician noted that the Veteran had a slight increased kyphosis, which he was unable to entirely alter with maximizing extension.  The Veteran's lumbar spine ROM was also full without significant pain at the end range.  Palpation of the thoracic spinous processes was positive for generalized pain from the mid-thoracic spine through the mid-lumbar spine without one specific area being more tender.  The Veteran's thoracic and lumbar paraspinous muscles were enlarged with noted mild muscle spasm.  Lower extremity strength was 5/5 in all major muscle groups; the Veteran's reflexes were measured as 2+ and were symmetrical.  The Veteran's toes were downgoing to plantar stimulation, and no loss of sensation was reported.  The Veteran's balance and gait were otherwise normal.  Assessments included chronic total back pain with reports of muscle spasm from the mid-thoracic spine downward.  There were no neurologic symptoms.  The treating physician noted the Veteran's abnormal MRI reports showing narrowing of the spinal cord at the T7-T8 level.

The Veteran's VA treatment records establish that he received injections of Lyrica in his spinal erectors from October 2011 to August 2012, as his pain medication was not very effective, and he was having difficulty sleeping due to his back pain.  The injections reportedly helped to relieve the Veteran's chronic back pain.

In a December 2013 statement, the Veteran's wife reported that his daily struggles with chronic back pain impacted his daily living activities.  Specifically, she stated that the Veteran had difficulty putting on socks and shoes, as well as difficulty washing his back and lower extremities.  The Veteran's wife maintained that as the Veteran's primary caregiver, she stepped in on most days to help with these tasks.  

A July 2014 VA rehabilitative medicine treatment record provides that the Veteran continued to experience pain in his middle and lower back regions and that it was being treated conservatively.  The Veteran displayed mid- to low-thoracic tenderness at the midline, mid- to low-thoracic paraspinal tenderness bilaterally, mid-sacral tenderness at the midline, and mild tenderness at the midline and bilateral paraspinal regions.  There was no abnormal kyphosis, lordosis, or scoliosis.  

The Veteran was afforded an additional VA examination in July 2015.  The diagnoses pertaining to the Veteran's condition included lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The Veteran reported flare-ups, which required him to lie down for 2 to 3 days until the flare-up would subside; the Veteran reported that these flare-ups would occur approximately once a month.  The Veteran was not using any assistive devices.

The examiner noted that the Veteran had an abnormal ROM.  On the Veteran's initial ROM testing, his forward flexion was to 60 degrees, and his extension was to 30 degrees.  The Veteran's right lateral flexion was to 30 degrees, and his left lateral flexion was to 20 degrees.  The Veteran's right and left lateral rotation was to 30 degrees.  His combined ROM was to 190 degrees.  The examiner noted that the Veteran's abnormal ROM contributed to functional loss, as it decreased the Veteran's ability to fully bend at the waist and reduced his ability to twist due to pain.  The examiner also provided that although pain was noted on physical examination, it did not result in functional loss.  While there was no evidence of pain on weight-bearing, there was objective evidence of localized tenderness, or pain on palpation, at midline L4-S1.  

The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no reported loss of function or ROM after three repetitions.  Although the Veteran was not examined immediately after repetitive use over time, the examiner noted that pain, weakness, fatigability, or incoordination did not limit the Veteran's functional ability with repeated use over a period of time.  The examiner provided that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examination was not conducted during a flare-up; however, the examiner maintained that the examination was medically consistent with the Veteran's statements regarding functional loss during flare-ups.  The examination report provides that pain significantly limited the Veteran's functional ability during flare-ups.  However, the examiner was unable to describe functional limitations due to pain in terms of loss of ROM, as the Veteran was not evaluated during a flare-up.  

The Veteran displayed muscle spasm, guarding, and localized tenderness of the thoracolumbar spine; however, these symptoms did not result in abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran's disability interfered with his ability to stand.  

The Veteran exhibited normal muscle strength, and there was no indication of muscle atrophy.  The Veteran's deep tendon reflexes at the knees and ankles were normal, as was his sensation to light touch at the thighs, knees, lower legs, ankles, feet, and toes.  Straight leg raising test was positive at the right leg and negative at the left leg.  The Veteran had radiculopathy of the sciatic nerve involving the right lower extremity.  There were no other neurologic abnormalities or findings, and there was no ankylosis.  

The examiner provided that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, which required bed rest having a total duration of at least 1 week, but less than 2 weeks, in the 12 months preceding the examination.  

Based on diagnostic imaging, there was documented arthritis of the thoracolumbar spine.  The examination report includes a VA X-ray imaging report dated in July 2014, which showed mild anterior wedging of T11 and T12, which most likely represented old Scheuermann's disease.  There was no acute fracture or significant subluxation; however, there was minimal marginal sclerosis of the sacroiliac joints and marginal sclerosis of the L5-S1 facet joints.  The pedicles appeared intact.  The impression was degenerative changes as noted in the findings.  

With respect to functional impact, the examiner opined that the Veteran's back disability impacted his ability to work.  Specifically, the Veteran would have difficulty lifting heavy objects and was unable to perform high impact activities.  The examiner noted that the Veteran's flares required lying down until the flares resolved, which could take 1 to 2 days.  

	Analysis

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's thoracolumbar spine disability prior to May 21, 2007.  Specifically, prior to this date, there is no evidence demonstrating forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant a 40 percent rating.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula for the period prior to May 21, 2007, the Veteran reported that he experienced chronic pain and feelings of weakness and easy fatigability in the back.  Additionally, treatment records showed mild muscle spasms and objective indications of pain, such as pain on palpation over the paraspinals extending from approximately T7 to T11.  However, initial ROM measurements prior to May 21, 2007 showed that the Veteran's forward flexion was to 60 degrees or greater.  

As limitation of flexion did not more nearly approximate 30 degrees or less, and there was no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula for the period prior to May 21, 2007.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Codes 5235, 5237.  

The Board also finds that there is no basis for assigning a higher rating when considering additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence demonstrates that the assigned 20 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the March 2006 private orthopedic treatment record demonstrates that the Veteran's forward flexion was to approximately 60 degrees, his extension was to 10 degrees with pain, his right lateral flexion was to approximately 40 degrees with minimal pain, and his left lateral flexion was to 45 degrees with mild pain.  Additionally, based on the Veteran's reports of subjective symptoms and flare-ups involving his back disability, the May 2006 VA examiner opined that decreasing the forward flexion of the back to between 45 and 50 degrees (from an initial ROM forward flexion measurement of 80 degrees) would represent the Veteran's subjective symptoms, including those during flare-ups.  Thus, even when using May 2006 ROM measurements based on functional loss due to subjective symptoms or flare-ups, any functional loss was not equivalent to limitation of flexion of the thoracolumbar spine to 30 degrees or less so as to meet the criteria for the next-higher evaluation of 40 percent.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5235, 5237.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experienced because of his thoracolumbar spine disability for the period prior to May 21, 2007.

At the May 21, 2007 private orthopedic treatment, the Veteran's forward flexion was to approximately 30 degrees.  These findings are consistent with a 40 percent disability rating.  While later initial ROM measurements show forward flexion of 40 degrees or greater, the Board will afford the Veteran the benefit of the doubt in light of his reported symptoms and flareups and award a 40 percent disability rating from May 21, 2007.    

Despite the Veteran's reported symptoms, the record does not indicating that the Veterans are so severe as to be the functional equivalent of ankylosis.  The record shows that he has maintained the ability to move his thoracolumbar spine throughout the course of the appeal.  Accordingly, these findings do not more nearly approximate or equate to unfavorable ankylosis of all or part of the Veteran's spine.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5235, 5237.  Accordingly, a rating higher than 40 percent is not warranted under the General Rating Formula for the period beginning May 21, 2007.  Id.

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 40 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  At the September 2008 VA examination, repeat movement testing did not cause flare-ups or loss of motion.  Relying on the Veteran's subjective reports of symptoms during flare-ups, the September 2008 VA examiner opined that decreasing the Veteran's forward flexion by 65 degrees, thus, to 5 degrees during flare-ups, would account for functional loss during flare-ups.  According to the Veteran, flare-ups would occur several days a week and required resting for an hour to relieve symptoms.  Based on the May 2009 VA examination report, decreasing the Veteran's forward flexion by 60 degrees would account for functional limitations stemming from subjective symptoms and flare-ups; thus, during flare-ups, the Veteran's forward flexion would be to 0 degrees.  At the July 2015 VA examination, the examiner found that the Veteran had functional loss of the thoracolumbar spine and that contributing factors to the Veteran's disability included decreased ability to fully bend at the waist or to twist.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no reported loss of function of ROM after three repetitions; the examiner opined that pain, weakness, fatigability, or incoordination did not limit the Veteran's functional ability with repeated use over time.  Veteran reported that flare-ups occurred approximately once per month, which required him to lie down for 2 to 3 days until his symptoms would subside.  The examiner opined that based on the Veteran's statements, pain significantly limited the Veteran's functional ability during flare-ups.  Although the examiner was unable to determine actual additional loss of ROM, he did note that the examination was medically consistent with the Veteran's statements regarding functional loss during flare-ups.  It follows that even when considering functional loss due to pain, the Veteran's back disability has not been manifested by unfavorable ankylosis of all or a portion of his spine to meet the criteria for the next higher evaluation at any point from May 21, 2007.  See 38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, the Board finds that as of May 21, 2007, a 40 percent evaluation adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran has experienced as a consequence of his thoracolumbar spine disability.

The Board has also considered whether the Veteran's thoracolumbar spine disability warrants a higher evaluation under a different diagnostic code.  As noted above, the July 2015 VA examination report includes a diagnosis of intervertebral disc syndrome (IVDS), and the examiner indicated that the Veteran's IVDS required episodes of bed rest having a total duration of at least 1 week, but less than 2 weeks, during the 12 months preceding the examination.  Accordingly, evaluating the Veteran's back disability under the IVDS Formula would only warrant a 10 percent rating; thus, the use of Diagnostic Code 5243 would not be appropriate in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS Formula, Note (1).

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in its July 2015 rating decision, the AOJ granted service connection for nerve damage and chronic pain, to include radiculopathy of the right lower extremity, with an evaluation of 10 percent, effective April 5, 2005, the day following the Veteran's separation from service.  There is no indication that the Veteran disagrees with the assigned rating or the effective date.  Thus, that matter is not for consideration here.  Should the Veteran disagree with the July 2015 rating decision, he has the remainder of the one year period following notification of the decision to file a notice of disagreement with the AOJ.  

The Board has considered the Veteran's and his wife's statements describing his pain and discomfort, as well as the impact that the Veteran's back disability has had on his activities of daily living.  The Veteran and his wife are certainly competent to describe their observations, and the Board finds that their statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 20 percent prior to May 21, 2007, nor do they support a rating higher than 40 percent thereafter, for the Veteran's service-connected thoracolumbar spine disability.

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 20 percent prior to May 21, 2007, and it is against assigning a rating in excess of 40 percent beginning May 21, 2007.  
IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his thoracolumbar spine disability.  The Veteran's disability is manifested by pain, limitation of motion, interference with sitting and standing, muscle spasm, and fatigability.  The ratings assigned contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, in addition to his thoracolumbar spine disability, the Veteran is service-connected for chronic fatigue syndrome, posttraumatic stress disorder with depression, tension headaches, cervical spine strain, nerve damage and chronic pain (to include radiculopathy of the right lower extremity), left foot bunion, right hip strain based on painful motion, tinnitus, gastroesophageal reflux disease and irritable bowel syndrome, left hip strain based on extension, left hip strain based on flexion, right hip strain based on flexion, right hip strain based on limitation of abduction, left hip strain based on limitation of abduction, and left ear hearing loss.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to May 21, 2007, a rating in excess of 20 percent for the Veteran's chronic thoracolumbar strain and compression fractures is denied.

For the period beginning May 21, 2007, a rating of 40 percent, but no greater, for the Veteran's chronic thoracolumbar strain and compression fractures is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


